 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ANDREW ADAM GOMEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:17-cr-00271-LJO-SKO
12                  Plaintiff,                       STIPULATION TO CONTINUE
                                                     SENTENCING HEARING
13           vs.
                                                     Date: January 22, 2019
14   ANDREW ADAM GOMEZ,                              Time: 8:30 a.m.
                                                     Hon. Judge Lawrence J. O’Neill
15                  Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Andrew Adam Gomez, that the sentencing
20   hearing currently scheduled for January 7, 2019, be continued to January 22, 2019, at 8:30 a.m.
21          The defense previously requested a continuance from December 17, 2018, to January 7,
22   2019, due to defense counsel’s trial schedule. At that time, Mr. Gomez was also in the process
23   of applying to a residential treatment program. In mid-December, the defense learned that the
24   program required a report from a psychiatrist verifying Mr. Gomez’s suitability for the program,
25   given Mr. Gomez’s disclosure that he had previously taken psychiatric medication. The defense
26   submitted the report on December 21, 2018. Due to the holidays, however, the defense has been
27   unable to reach anyone in the program’s intake department to learn whether the program has
28   made a final determination. Whether Mr. Gomez is accepted into this program will greatly
 1   impact the defense’s sentencing recommendation. Accordingly, the defense is requesting this
 2   additional two-week continuance.
 3
 4                                                Respectfully submitted,
 5                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 6
 7   Date: January 2, 2019                        /s/ Vincenza Rabenn
                                                  VINCENZA RABENN
 8                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 9
10                                                HEATHER E. WILLIAMS
                                                  Federal Defender
11
12   Date: January 2, 2019                        /s/ Erin Snider
                                                  ERIN SNIDER
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                ANDREW ADAM GOMEZ
15
16
                                                ORDER
17
18          GOOD CAUSE APPEARING, the sentencing hearing currently scheduled for January 7,
19   2019, is continued to January 22, 2019, at 8:30 a.m.
20
21   IT IS SO ORDERED.
22      Dated:     January 3, 2019                          /s/ Lawrence J. O’Neill _____
23                                                UNITED STATES CHIEF DISTRICT JUDGE

24
25
26
27

28



                                                     2
